       Case:4:17-cv-05783-HSG
       Case  19-15072, 08/13/2020, ID: 11788504,
                                Document         DktEntry:
                                           427 Filed       193, Page
                                                     08/13/20   Page 11 of
                                                                        of 22




                   UNITED STATES COURT OF APPEALS                       FILED
                          FOR THE NINTH CIRCUIT                          AUG 13 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
STATE OF CALIFORNIA; et al.,                   No.    19-15072

               Plaintiffs-Appellees,           D.C. No. 4:17-cv-05783-HSG
                                               Northern District of California,
 v.                                            Oakland

U.S. DEPARTMENT OF HEALTH &                    ORDER
HUMAN SERVICES; et al.,

               Defendants,

and

THE LITTLE SISTERS OF THE POOR
JEANNE JUGAN RESIDENCE,

      Intervenor-Defendant-
      Appellant.


STATE OF CALIFORNIA; et al.,                   No.    19-15118

               Plaintiffs-Appellees,           D.C. No. 4:17-cv-05783-HSG

 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; et al.,

               Defendants-Appellants,

and

THE LITTLE SISTERS OF THE POOR
JEANNE JUGAN RESIDENCE,
       Case:4:17-cv-05783-HSG
       Case  19-15072, 08/13/2020, ID: 11788504,
                                Document         DktEntry:
                                           427 Filed       193, Page
                                                     08/13/20   Page 22 of
                                                                        of 22




                Intervenor-Defendant.


STATE OF CALIFORNIA; et al.,                    No.    19-15150

                Plaintiffs-Appellees,           D.C. No. 4:17-cv-05783-HSG

 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; et al.,

                Defendants,

and

MARCH FOR LIFE EDUCATION AND
DEFENSE FUND,

      Intervenor-Defendant-
      Appellant.

Before: WALLACE, KLEINFELD, and GRABER, Circuit Judges.

      In light of the United States Supreme Court’s judgment vacating and

remanding this case for further consideration in light of Little Sisters of the Poor

Saints Peter and Paul Home v. Pennsylvania, 591 U.S. ___ (2020), the parties are

ordered to submit simultaneous supplemental briefs addressing the impact of the

Supreme Court’s opinion on this case, and explaining the propriety of remanding the

case to the district court to apply the Supreme Court’s opinion in the first instance.

The briefs are not to exceed 15 pages in length and shall be filed by August 28, 2020.


                                          2
